Citation Nr: 1208819	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  02-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to June 1964.  He died in February 2009; the appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2002 and July 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the January 2002 decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for hypertension and a heart disorder, finding that no new and material evidence had been submitted.  In the July 2002 rating decision, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Veteran appealed the denials to the Board, which denied the claims in a March 2004 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the Court vacated the Board's decision and remanded the case.  The basis for the decision included VA's failure to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011)), and VA's implementing regulations, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Specifically, the remand required that the Veteran be provided notice of the information and evidence needed to substantiate his petition to reopen, including specifically notice of the regulatory language of "new and material" evidence.  The case was also remanded for notice of the evidence and information necessary to substantiate the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

The Board subsequently remanded the case in July 2008 for further notification, evidentiary development, and adjudication.  However, the Veteran died in February 2009, before the case was returned to the Board.  In May 2009, the appellant, through her representative, submitted a request to the RO to be substituted into the Veteran's claim.  

The RO concluded in a May 2011 decision that receipt of the appellant's May 2009 request for substitution was a valid claim for substitution of the claimant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151 (2008) (codified at 38 U.S.C.A. § 5121A).  Accordingly, the RO determined that the Veteran's widow to be the eligible claimant for substitution in the Veteran's appeal.  She is the current appellant.

(Consideration of the claim for TDIU is deferred pending completion of the development sought in the remand that follows the decision below.  The Board finds that the claim for TDIU is inextricably intertwined with the claims for service connection for hypertension and a heart disorder.  Because these issues are being remanded for adjudication on their merits, adjudication of the TDIU claim must be deferred pending the outcome of the other issues on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claim for the second issue).)


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims for service connection for hypertension and a heart disorder.

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that, in a May 2009 letter to VA, the appellant's representative stated that the Veteran was unable to attend a scheduled February 2009 VA examination because he had "suffered an injury that required him to be transported to St. Anthony's Hospital in Oklahoma City."  However, no such treatment records have been associated with the claims file; the appellant has not submitted these records, and the RO appears not to have sought to obtain information or consent from the appellant to attempt to obtain any available records.  In addition, although the Veteran's February 2009 death certificate is of record, no other records from the Veteran's final illness have been associated with the claims file.  The Board notes that VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Therefore, as the identified medical records may have a bearing on the appellant's claims, the agency of original jurisdiction (AOJ) must request clarification from the appellant as to the time period during which the Veteran received treatment from St. Anthony's Hospital or any other private provider, as well as consent from the appellant to seek any available records.  The AOJ must then attempt to obtain any examination or treatment records from St. Anthony's Hospital, or any other VA or private provider identified by the appellant, and associate them with the claims file.  

Relevant evidence of record consists of the Veteran's service treatment records and various post-service records documenting the Veteran's treatment at both private and VA facilities.  Review of the Veteran's service treatment records reveals that, on a November 1961 entry examination, his heart was noted to be normal, and his blood pressure was recorded as 140/80.  He responded "No" when asked whether he had palpitations or pounding heart or high or low blood pressure.  Report of a June 1962 entry examination indicates that he was found to have a "functional heart murmur by cardiac consultation."  However, his heart was noted to be normal, and his blood pressure was again found to be 140/80.  The Veteran's Report of Medical History indicates that the Veteran "had hypertension on previous visit," although the Veteran again responded "No" when asked if he had high or low blood pressure or palpitation or pounding heart.  (The report appears to have been altered at some point, with a check added into the "Yes" column for the question of high or low blood pressure; it is unclear whether this change was made at the time of the evaluation or at a later date.)  

The Veteran's service treatment records reflect that in June 1963, he was seen on an internal medicine consultation, report of which notes a reported history of heart murmur noted when the Veteran was in the ninth grade.  The impression was a coarctation of the aorta, and the Veteran was hospitalized for further treatment.  Documentation of the Veteran's treatment reflects his report that in November 1961, he was referred to a heart specialist, who determined that he had a functional heart murmur.  Treatment records further indicate that the Veteran said he was first told that he had an elevated blood pressure at the age of 15.  He reported having been quite active all of his life, however, and having played sports in school without any difficulty.  The diagnosis was coarctation of the aorta, adult type, which existed prior to entry into service.  Subsequent evaluation disclosed findings consistent with coarctation of the aorta, for which the Veteran underwent surgery in July 1963.  The final diagnosis was coarctation of the aorta, treated and improved.  The summary also concluded that the condition existed prior to service.

The Veteran submitted letters from a private physician, dated in May 2004 and July 2006, indicating that his diagnosed hypertension and heart disorder were aggravated by the rigors of active duty.  In the May 2004 letter, the Veteran's private physician specifically stated that, in his opinion, "the unusually strenuous exercise during boot camp aggravated an asymptomatic condition beyond what the normal progression of the disease would have been."  This opinion was confirmed in the physician's July 2006 letter, although there is no evidence in either correspondence that the physician ever examined or treated the Veteran.  During testimony at his May 2003 hearing before the undersigned Veterans Law Judge, the Veteran stated that he had in fact been informed during high school of a heart murmur but claimed that he had not been diagnosed with hypertension prior to his service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

Here, although treatment records both in service and following his separation from service note the Veteran's reported history of a heart murmur or hypertension since the age of 15, the Board notes that the only direct evidence of such a medical history is the Veteran's own statements.  The Board further notes that, although the Veteran reported on multiple occasions having been rejected for military service in 1961 due to his history of heart problems, no evidence of any such rejection is present in the claims file.  The only evidence is the November 1961 examination, following which the Veteran appears not to have been enrolled in military service until June 1962, at which time an examination and report of medical history was conducted pursuant to entry into service.  In this case, the question must be answered as to whether the Veteran's hypertension or heart disorder existed prior to service.  Notwithstanding the reports of multiple physicians that the Veteran had hypertension and a heart disorder that pre-dated his entry into service, the Board finds that these medical histories appear to be based on the Veteran's own report, and not clearly on any medical principles or evidence establishing that he did in fact suffer from hypertension prior to entering active duty.  

The Board acknowledges that in the RO's February 1986 denial of the Veteran's claims for service connection for hypertension and a heart disorder, as well as in the Board's December 1996 denial of the Veteran's petition to reopen his claim for service connection for a heart disorder, the Veteran's disabilities were found to have existed prior to his entry into service.  However, the Board notes first that the January 1986 VA examination-the only such examination afforded the Veteran to date-did not consider whether there was clear and unmistakable evidence that the Veteran's hypertension or any other heart disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that the disabilities were not aggravated beyond their normal progression during the Veteran's period of active duty.  

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that hypertension or a heart disorder existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that, during the pendency of the current appeal, the Veteran carried a diagnosis of hypertension and other heart disorders, variously identified as arterial sclerosis, left ventricular hypertrophy, and congestive heart failure.  The evidence also clearly documents that the Veteran was treated for hypertension and coarctation of the aorta in service, including his July 1963 surgery to correct the coarctation.  Relevant medical evidence suggests that the Veteran's hypertension predated his entry into service, but these reports appear to be based only on the Veteran's own reported history of having been told he had hypertension and a heart murmur when he was 15 years old.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that the disabilities pre-existed service and were not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had hypertension or any other heart condition that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.  

The Board thus finds that a supplemental VA medical opinion must be obtained in order to properly assess the appellant's claim that the Veteran had hypertension or a heart disorder that was a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  (This is what was sought when the Board remanded the case in 2008, but because of the Veteran's poor health, he did not attend a scheduled VA examination.)  The Board will therefore remand to obtain a clear assessment of the Veteran's hypertension and heart disorder by a cardiologist or other qualified VA medical professional, based on a thorough review of his claims file and medical history.  In particular, in order for the AOJ to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's hypertension or heart disorder existed prior to service, and if so whether any such disability was worsened beyond its natural progression during the Veteran's time on active duty.  Thus, the designated reviewer must provide a medical nexus opinion with respect to both hypertension and any other identified heart disorder from which the Veteran suffered.  The reviewer must clearly identify the medical evidence or principles upon which he/she based any opinions.  If any identified disability did not exist prior to service and was not aggravated by service, then the reviewer must provide an opinion whether it is at least as likely as not that the disorder had its onset during or is otherwise related to service.  A full explanation must be provided for all conclusions.  The reviewer's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include particular consideration and discussion of the May 2004 and July 2006 private physician's letters in the context of any negative opinion. 

Concerning the claim for a TDIU, because a grant of service connection for either hypertension or a heart disorder could affect the claim for a TDIU, the Board finds that the claims for service connection for hypertension and a heart disorder are inextricably intertwined with the claim on appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claims for service connection could well impact the claim on appeal for a TDIU, the issues must be considered together.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The appellant and her representative must be sent a VCAA letter that addresses each of the 3 issues on appeal.  Among other things, she should be asked to provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  

2.  After obtaining consent from the appellant, the AOJ should obtain from St. Anthony's Hospital in Oklahoma City, Oklahoma, and any other provider identified by the appellant, any available medical records pertaining to the Veteran's examination or treatment with the treatment provider(s) in February 2009 (or during any other time period identified by the appellant).  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

3.  After securing any additional records, the claims file must be forwarded for a medical opinion from a cardiologist or other qualified VA physician.  The claims file must be reviewed, and the reviewer must opine as to whether there is clear and unmistakable evidence that hypertension and a heart disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that the hypertension and any heart disorder did not undergo a worsening beyond the normal progression of the disease during military service.  If the Veteran's hypertension or heart disorder is not found to have pre-existed service, the reviewer must also address whether the Veteran's diagnosed hypertension or any other heart disabilities were at least as likely as not directly related to his time in service.  The reviewer should also explain the likely etiology of coarctation of the aorta and how such an etiology factors into the reviewer's opinion.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed, and the private physician's May 2004 and July 2006 letters must be explained in the context of any negative opinion.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

